IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                         Assigned on Briefs October 24, 2012

                  STATE OF TENNESSEE v. LEIA MELLOTT

                 Appeal from the Criminal Court for Hamblen County
                      No. 10CR279      John Dugger, Jr., Judge


               No. E2012-00278-CCA-R3-CD - Filed February 19, 2013


The Defendant, Leia Mellott, challenges her jury conviction for filing a false report,
contending that the evidence presented at trial was insufficient to sustain her conviction.
Following our review, we conclude that the evidence is insufficient to support the jury’s
verdict that the Defendant made a knowingly false statement to law enforcement to obstruct
their apprehension of a fugitive and reverse the judgment of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Reversed

D. K ELLY T HOMAS, J R., J., delivered the opinion of the court, in which J OSEPH M. T IPTON,
P.J., and T HOMAS T. W OODALL, J., joined.

Greg W. Eichelman, District Public Defender; and DeAnna M. Snyder, Assistant Public
Defender, for the appellant, Leia Mellott.

Robert E. Cooper, Jr., Attorney General and Reporter; Kyle Hixson, Assistant Attorney
General; C. Berkeley Bell, District Attorney General; and Dan Armstrong, Assistant District
Attorney General, for the appellee, State of Tennessee.

                                         OPINION

                               FACTUAL BACKGROUND

       The record reflects that the Defendant was indicted on March 1, 2011, for filing a
false police report, a Class D felony, in connection with the United States Marshall Service’s
attempt to apprehend a fugitive. A jury convicted the Defendant of the charged offense on
November 29, 2011.

       The following evidence was adduced at trial. Detective Sergeant Frank Lane,
employed with the Hamblen County Sheriff’s Department, testified that he was contacted by
the United States Marshall Service (U.S. Marshalls) and asked to assist in surveilling a house
on Raven Wood Road in Hamblen County. He explained that the U.S. Marshalls wanted to
surveil the house because they were attempting to apprehend a fugitive named Vincent Boyd.
Det. Lane agreed to assist, and on May 26, 2010, he and other officers began their
surveillance of the house.1 Det. Lane testified that during their surveillance, Vincent Boyd
exited the home and was standing on the porch smoking a cigarette. He surmised that
Vincent Boyd must have seen one of the officers because he “threw a cigarette and ran back
into the house very quickly.” Det. Lane and four other officers entered the home, with their
guns drawn, to take Vincent Boyd into custody. When Det. Lane entered the house, he saw
the Defendant in the living room. He and the other officers “secured anybody that was in the
house into the living room area so [they] could give search through the rest of the house to
try to apprehend [Vincent Boyd].” Det. Lane then asked the Defendant “where Vincent Boyd
was.” She responded, “I don’t know.” Det. Lane testified that he took the Defendant’s
response “to mean that she d[id]n’t know where he [wa]s at.” Vincent Boyd was later
located in the garage hiding under boxes. Det. Lane testified that there was access to the
garage without going outside and that, from inside the home, the Defendant would have to
pass through the living room to get to the garage.

        Special Agent Buddy Erly with the Federal Bureau of Investigation (FBI) testified that
in March 2009, he interviewed the Defendant regarding Vincent Boyd. Agent Erly explained
that during his investigation into the whereabouts of Vincent Boyd, he learned from two
different sources that the Defendant was Vincent Boyd’s girlfriend and that someone in the
house had made contact with Vincent Boyd via computer. Agent Erly testified that during
the interview, he explained to the Defendant that they were looking for her boyfriend because
he had sexual abuse-related warrants out of Green Bay, Wisconsin. The Defendant told
Agent Erly that she had not seen Vincent Boyd since October 2008 when she dropped him
off in Niagra Falls in route to see her father. He informed the Defendant about Vincent
Boyd’s pending and current charges and asked how she felt about the information given that
she had small children in the home. The Defendant was not initially aware that Vincent Boyd
had been charged with sexual offenses against children, but she told him that she was
pregnant by Vincent Boyd and said that “she wouldn’t have any problem being around him
with the new baby on the way.” Agent Erly testified that he believed some parts of the
Defendant’s story were true but that he was uncertain about other parts. He also testified that
at the conclusion of the interview, he gave the Defendant his card and requested that she call
him if she saw Vincent Boyd.

          The Defendant also testified at trial. She confirmed that Agent Erly interviewed her

1
    According to Det. Lane there were both “Task Force” officers and U.S. Marshalls present at this time.

                                                     -2-
in March 2009 and said that she explained to him that she had not seen Vincent Boyd since
October 2008. The Defendant denied that Agent Erly told her the nature of the charges
against Vincent Boyd and stated that she was unaware that he had child sexual abuse charges
pending until her incarceration on the charge in the instant case. The Defendant testified that
on May 24, 2010, Vincent Boyd was brought to her home by a mutual friend. She explained
that she was surprised by this visit because the friend had previously told her that he had no
contact with Vincent Boyd. The Defendant testified that she told Vincent Boyd that law
enforcement had been to her home looking for him and that he told her that he had taken care
of the situation. She explained that she allowed Vincent Boyd to stay that night but that she
got up early the next morning, retrieved Agent Erly’s card, and called him to inform him that
Vincent Boyd was in her home. The Defendant further explained that she waited until the
following morning because she did not want Vincent Boyd to know what she was doing. The
Defendant testified that Agent Erly’s voice message stated that he had been transferred to
Atlanta, so she left a message informing him that she was calling in regards to Vincent Boyd.
The Defendant testified that no one from law enforcement ever called her back, so she
believed that Vincent Boyd was telling the truth about having taken care of the situation with
police; she allowed him to stay another night. That morning, she had just put her infant to
sleep in a stroller in the living room, and Vincent Boyd was on her porch smoking a cigarette
when he rushed back inside. The Defendant testified that she could hear people approaching
her home and that her dog, a 102-pound Great Dane, was “going berserk.” She explained
that Det. Lane and other officers came to her door, pointing their guns. The Defendant
testified that Det. Lane asked her, “where is he?” She replied, “I don’t know.” She further
testified that she believed that Det. Lane was asking her where Vincent Boyd was located.
She explained that despite her vantage point in the living room, she did not see which
direction Vincent Boyd went because she was trying to calm her large dog and keep him
from knocking over the stroller where her infant daughter was sleeping.

        On cross-examination, the Defendant testified that there are only two ways to exit the
living room: through the kitchen or the living room. However, she explained that she did not
know where Vincent Boyd was because “there were . . . two doors . . . one in the kitchen that
took you out to the back door or to the back porch . . . and then a sliding glass door. The
State then asked the Defendant,

       Q     And you don’t think that a more truthful answer to the officers would
       have been he came in the living room and went out that door.

       A      No, sir. I--

       Q.     Why wouldn’t that have been more truthful, Ms. Mellott?



                                              -3-
       A.     I couldn’t cut -- It was kind of hard to think at that point with guns
              being pointed at my daughter.

       The Defense then rested its case. After a short deliberation, the jury found the
Defendant guilty of false reporting and imposed a $2,500 fine. The trial court sentenced the
Defendant to serve two years and nine months in the Department of Correction, suspended
to probation after the Defendant’s service of 120 days.


                                         ANALYSIS

       The Defendant contends that the State presented insufficient evidence at trial to
sustain her conviction for filing a false police report. The State contends that there was
sufficient evidence presented for the jury to conclude that the Defendant was guilty.

        An appellate court’s standard of review when the defendant questions the sufficiency
of the evidence on appeal is “whether, after viewing the evidence in the light most favorable
to the prosecution, any rational trier of fact could have found the essential elements of the
crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979). This
court does not reweigh the evidence; rather, it presumes that the jury has resolved all
conflicts in the testimony and drawn all reasonable inferences from the evidence in favor of
the state. See State v. Sheffield, 676 S.W.2d 542, 547 (Tenn. 1984); State v. Cabbage, 571
S.W.2d 832, 835 (Tenn. 1978). Questions regarding witness credibility, conflicts in
testimony, and the weight and value to be given to evidence were resolved by the jury. See
State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997). A guilty verdict “removes the
presumption of innocence and replaces it with a presumption of guilt, and [on appeal] the
defendant has the burden of illustrating why the evidence is insufficient to support the jury’s
verdict.” Id.; State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982). “This [standard] applies
to findings of guilt based upon direct evidence, circumstantial evidence, or a combination of
[both] direct and circumstantial evidence.” State v. Pendergrass, 13 S.W.3d 389, 392-93
(Tenn. Crim. App. 1999).

        Our supreme court recently clarified that circumstantial evidence is as probative as
direct evidence. State v. Dorantes, 331 S.W.3d 370, 379-81 (Tenn. 2011). In doing so, the
supreme court rejected the previous standard which “required the State to prove facts and
circumstances so strong and cogent as to exclude every other reasonable hypothesis save the
guilt of the defendant, and that beyond a reasonable doubt.” Id. at 380 (quoting State v.
Crawford, 470 S.W.2d 610, 612 (1971)) (quotation marks omitted). Instead, “direct and
circumstantial evidence should be treated the same when weighing the sufficiency of such
evidence.” Dorantes, 331 S.W.3d at 381. The reason for this is because with both direct and

                                              -4-
circumstantial evidence, “a jury is asked to weigh the chances that the evidence correctly
points to guilt against the possibility of inaccuracy or ambiguous inference . . . [and] [i]f the
jury is convinced beyond a reasonable doubt, we can require no more.” Id. at 380 (quoting
Holland v. United States, 348 U.S. 121, 140 (1954)). To that end, the duty of this court “on
appeal of a conviction is not to contemplate all plausible inferences in the [d]efendant’s
favor, but to draw all reasonable inferences from the evidence in favor of the State.” State
v. Sisk, 343 S.W.3d 60, 67 (Tenn. 2011).

       As relevant here, a person is guilty of filing a false police report if he or she engages
in any of the following acts:


        (2) Make a report or statement in response to a legitimate inquiry by a law
        enforcement officer concerning a material fact about an offense or incident
        within the officer’s concern, knowing that the report or statement is false and
        with the intent to obstruct or hinder the officer from:

                (A) Preventing the offense or incident from occurring or continuing to
                occur; or

                (B) Apprehending or locating another person suspected of committing
                an offense.


Tenn. Code Ann. § 39-16-502 (a)(2) (emphasis added).

       Relying on State v. Levandowski, 955 S.W.2d 603 (Tenn. 1997), the Defendant
contends that she did not initiate a conversation with Det. Lane and cannot be convicted for
filing a false police report when her statement was in response to questions from law
enforcement. However, as the State notes, the Defendant’s reliance on Levandowski is
misplaced because in that case the defendant’s conviction was based on an older statute.
Unlike the defendant in Levandowski, the statute under which the Defendant was convicted
does not make a distinction between whether or not the defendant initiated the conversation
or whether the offending statement was made in response to an officer’s question.2 See
Tenn. Code Ann. § 39-16-502 (a)(2)(B); see also Levandowski, 955 S.W.2d at 604-05.



2
 After the Levandowski case was decided, the Tennessee Legislature changed the false reporting statute to
make its applicability broader, following some of the suggestions posed by the majority and dissenting
opinions.

                                                  -5-
        The Defendant also contends that “she answered Detective Lane honestly.”
Nevertheless, a jury found the Defendant guilty of violating section (a)(2)(B) of the above-
referenced statute when she told law enforcement officers that she did not know where
Vincent Boyd was located. Even viewed in a light most favorable to the State, we cannot
conclude that the evidence presented to the jury was sufficient to sustain her conviction for
filing a false report. The evidence showed that the Defendant was standing in her living room
when Vincent Boyd ran back into the house. Law enforcement saw Vincent Boyd run into
the house, and they pursued him. Upon entering the home, Det. Lane encountered the
Defendant in the living room area. When Det. Lane asked the Defendant, “where is he,” the
Defendant’s response was, “I don’t know.” Despite the State’s argument that the Defendant
was standing in a position in which she could see every exit from the living room area and
that it was impossible that she did not know from which door Vincent Boyd exited the living
room, the Defendant was never asked that question. The plain meaning of the question,
“where is he?,” suggests that one is inquiring about location; and the plain meaning of the
question, “which way did he go?,” suggests that one is inquiring about direction. They are
two distinct questions, and the Defendant cannot be guilty of falsely answering a question
that she was never asked. While it is entirely possible that the Defendant actually knew in
which direction Vincent Boyd fled, that is not the question Det. Lane asked her, and he never
asked a follow-up question soliciting additional information. Det. Lane only asked the
Defendant one question, “where Vincent Boyd was?” While the jury may make reasonable
inferences from the evidence, it is not free to change the evidence as presented.

       Black’s Law Dictionary defines false as synonymous with the following words:
“untrue,” “deceitful,” “lying.” Black’s Law Dictionary (9th ed. 2009). As the cross-
examination questioning mentioned above reflects, the State seems to allege that the
Defendant could have provided the officers with “a more truthful answer” to Det. Lane’s
question of where was Vincent Boyd. However, this court applies the plain meaning of
words, and the statute with which the Defendant is charged with offending requires the
statement to be knowingly false. See Tenn. Code Ann. § 39-16-502 (a)(2); see also Hayes
v. Gibson County, 288 S.W.3d 334, 337 (Tenn. 2009). Whether or not the Defendant could
have provided a more truthful answer to the officer’s question is completely irrelevant to the
issue of whether the Defendant knowingly made a false statement. The State did not prove
that her answer, “I don’t know,” was false as to the specific question, “where is he?” This
conviction cannot rest on speculation and the supposition that the officer’s question, “where
is he?” really means “which way did he go when he ran back inside?”

       Therefore, we conclude that the State’s evidence was insufficient to prove that the
Defendant’s responsive statement to the officer’s inquiry was knowingly false and was
intended to hinder their apprehension of Vincent Boyd. For the foregoing reasons, the
conviction must not stand.

                                             -6-
                                  CONCLUSION

      Accordingly, the judgment of the trial court is reversed, and the indictment is
dismissed.




                                               _________________________________
                                               D. KELLY THOMAS, JR., JUDGE




                                         -7-